United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Columbus, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-34
Issued: July 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2009 appellant, through counsel, filed a timely appeal of an August 28,
2009 merit decision of the Office of Workers’ Compensation Programs terminating her
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective January 20, 2009 on the grounds that she no longer had any residuals causally related to
her employment-related injuries.
On appeal, counsel contends that the Office hearing representative’s decision is contrary
to fact and law.

FACTUAL HISTORY
The Office accepted that on August 13, 1993 appellant, then a 49-year-old material
verifier, sustained a lumbar strain and chronic pain syndrome while in the performance of duty
on that date. She stopped work on August 16, 1993. By decision dated April 3, 1996, the Office
reduced appellant’s wage-loss compensation effective April 28, 1996 on the grounds that the
constructed position of order filler represented her wage-earning capacity.
By letter dated July 25, 2008, the Office referred appellant, together with a statement of
accepted facts and medical record, to Dr. E. Gregory Fisher, a Board-certified orthopedic
surgeon, for a second opinion medical examination to determine the nature and extent of her
employment-related injuries. In an August 18, 2008 medical report, Dr. Fisher obtained a history
of her employment-related injuries and medical treatment. He noted her complaint of low back
pain, which she rated as 6 out of 10. Dr. Fisher listed his normal findings on physical
examination. Appellant did not wear a transcutaneous electrical nerve stimulator unit, pain
patches or brace over the back area. She did not walk with any external support such as a cane.
Her gait was normal without a discernable limp. General alignment of the back was normal.
The pelvis level and chest expansion were also normal. Appellant had no kyphosis or scoliosis
deformities over the thoracic or lumbar regions. Leg lengths were equal. The back, thoracic,
lumbar and sacral areas, buttocks and posterior thighs, arms, forearms, thighs and calves were
not tender or painful on palpation. No muscle spasms, guarding or atrophy were noted over the
lumbar or lumbosacral regions. Forward flexion of the back was 45 degrees with some
discomfort and pain over the midline of the lower lumbar and lumbosacral area. Appellant could
laterally bend the back to the right and left 20 degrees with pain over the midline area of the low
back. Reflexes over the knees were 1 + and equal and over the ankles were trace and equal.
Motor power over the lower extremities was 5/5 with no apparent muscle loss or weakness.
Sensation over the lower extremities was intact to light touch. Straight leg raising of the right
and left side to 80 degrees caused a minimal pulling sensation over the low back area with no
pain over the back, buttocks or thighs.
Dr. Fisher opined that there were no clinical findings of any residuals of appellant’s
August 13, 1993 employment injuries. The intermittent low back pain she experienced over the
past 15 years was due to degenerative disc disease/arthritis of the lumbar and lumbosacral area.
Dr. Fisher stated that this condition was caused by appellant’s normal aging process. It
progressed over the years due to an increase in her age. Dr. Fisher found that the condition was
not caused by, aggravated, accelerated or precipitated by the August 13, 1993 employment
injuries.
By letter dated August 29, 2008, the Office requested that appellant have an attending
physician review Dr. Fisher’s August 15, 2008 report.
In a September 24, 2008 letter, appellant contended that she not only continued to suffer
from residuals of her August 13, 1993 employment injuries, but also other physical and
emotional conditions. She submitted laboratory blood test results dated January 3 and April 1,
2006 from Ohio Health Grant Riverside Laboratories. In an undated Ohio workers’
compensation form, Dr. Albert C. Clairmont, a Board-certified physiatrist, requested that the
diagnoses of dystonic movements and neuropathic sympathetic disorder be added to appellant’s

2

list of allowed conditions. An undated and unsigned note from Ohio State University Spine
Center requested that these same conditions be added to her claim. A December 27, 2005 x-ray
report from Dr. Todd S. Klausner, a Board-certified radiologist, found that appellant was
developing osteoarthritis in her right knee, early arthritic changes in her left knee, mild to
moderate multilevel degenerative disc disease and associated facet sclerosis of the lumbar spine
and pelvis. No acute osseous abnormality or significant osteoarthritic change was found in the
right hip. The left femoral head of the left hip appeared normally contoured and well seated with
no evidence of avascular necrosis or acute fracture deformity. The hip joint space appeared
generally preserved with no significant osteoarthritic change identified. There appeared to be
very mild subchondral eburnation involving the left S1 joint. No chondrocalcinosis was noted.
An unsigned and undated report from Musculoskeletal Medical Specialists, Inc. advised that
appellant experienced pain in the lower back, knee and leg.
On December 15, 2008 the Office issued a notice of proposed termination of appellant’s
wage-loss compensation and medical benefits based on Dr. Fisher’s August 15, 2008 medical
opinion. Appellant was afforded 30 days to respond to this notice. She did not respond.
By decision dated January 20, 2009, the Office terminated appellant’s compensation for
wage-loss and medical benefits with regard to her accepted employment-related injuries,
effective that date. The submitted medical evidence was found insufficient to establish that she
had any continuing residuals causally related to her August 13, 1993 employment injuries. By
letter dated February 19, 2009, appellant, through counsel, requested a telephonic hearing with
an Office hearing representative.
During the June 10, 2009 telephonic hearing, appellant contended that following her
August 13, 1993 employment injuries, she never returned to work. She was found to be totally
disabled by the Social Security Administration. Appellant’s application for retirement benefits
was denied by the Office of Personnel Management. She described her ongoing medical
treatment.
In an August 28, 2009 decision, an Office hearing representative affirmed the January 20,
2009 termination decision. The medical evidence was found insufficient to establish that
appellant had any continuing residuals causally related to her accepted employment-related
injuries.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.1
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.2 Furthermore, the right to medical
1

Jason C. Armstrong, 40 ECAB 907 (1989).

2

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

benefits for an accepted condition is not limited to the period of entitlement for disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition that requires further medical treatment.3
ANALYSIS
On appeal, appellant contends that the Office’s decision is contrary to fact and law. The
Board finds, however, that the Office met its burden of proof to terminate appellant’s wage-loss
and medical benefits as of January 20, 2009. It accepted that she sustained a lumbar strain and
chronic pain syndrome while in the performance of duty on August 13, 1993. The Office
subsequently referred appellant to Dr. Fisher for a second opinion evaluation.
Dr. Fisher’s August 18, 2008 report reviewed a history of appellant’s August 13, 1993
employment-related injuries and medical treatment. He found that there were no clinical
findings of any residuals of the accepted employment injuries. Dr. Fisher advised that his
physical examination was normal. He explained that he found no pain, tenderness or discomfort
on palpation of any of the muscle groups of the upper and lower extremities and lower back area.
Dr. Fisher further explained that appellant did not exhibit any muscle spasms, guarding or
atrophy over the lower back area. He stated that she had normal lumbar range of motion
associated with some discomfort. Dr. Fisher advised that his neurological examination over the
lower extremities was normal. He explained that there was no motor or sensory weakness.
Dr. Fisher attributed appellant’s long-standing intermittent low back pain to degenerative disc
disease/arthritis of the lumbar and lumbosacral area. He explained that this condition was caused
by the normal aging process and had progressed due to an increase in her age. Dr. Fisher opined
that the condition was not caused by, aggravated, accelerated or precipitated by the August 13,
1993 employment injury.
The Board finds that Dr. Fisher’s report represents the weight of the medical evidence
and that the Office properly relied on his report in terminating appellant’s compensation benefits
on January 20, 2009. Dr. Fisher’s opinion is based on proper factual and medical history as he
reviewed a statement of accepted facts and referenced appellant’s prior treatment. He also
related his comprehensive examination findings in support of his opinion that all work-related
conditions had resolved.
None of the medical evidence from Ohio Health Grant Riverside Laboratories,
Dr. Clairmont, Ohio State University Spine Center, Dr. Klausner and Musculoskeletal Medical
Specialists, Inc. provides any opinion addressing the causal relationship between the diagnosed
lumbar and lower bilateral extremity conditions and the August 13, 1993 employment-related
injuries.4 There is no other medical evidence contemporaneous with the termination of
appellant’s benefits which supports that appellant has any continuing employment-related
condition.

3

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

4

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

4

The Board finds that the weight of the medical evidence establishes that appellant no
longer had any residuals causally related to her accepted employment-related lumbar strain and
chronic pain syndrome. Therefore, the Office met its burden of proof to terminate her
compensation benefits.
As noted above, appellant had received a loss of wage-earning capacity determination in
1996. The Board has established that once a loss of wage-earning capacity is determined, it
remains in place unless modified.5 A modification of such a determination is not warranted
unless there is a material change in the nature and extent of the employment-related condition,
the employee has been retrained or otherwise vocationally rehabilitated or the original
determination was in fact erroneous.6 In certain situations, however, if the medical evidence is
sufficient to meet the Office’s burden of proof to terminate benefits, the same evidence may also
negate a loss of wage-earning capacity such that a separate evaluation of the existing wageearning capacity determination is unnecessary.7 The Office’s burden to demonstrate no further
disability is effectively the same, irrespective of whether there is an existing determination in
place finding loss of earning capacity. Case law may suggest that a threshold evaluation of the
wage-earning capacity needs to be performed before there is a termination of benefits. The
Board finds, however, that the burden is often substantially the same, the evidence is the same
and the process of terminating benefits need only be done once. While a claimant may still have
unrelated medical conditions or impairments, the medical evidence must establish that the
employment-related disability and medical conditions no longer exist.
In this case, as the Board finds that the Office properly terminated benefits, no further
analysis on the modification of the wage-earning capacity is necessary.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
effective January 20, 2009.

5

A wage-earning capacity determination remains in effect until it is properly modified. See Katherine T. Kreger,
55 ECAB 633 (2004).
6

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

7

A.P., 60 ECAB ___ (Docket No. 08-1822, issued August 5, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the August 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

